Strout, J.
Replevin for a vehicle- claimed to be exempt from attachment as an "express wagon,” under c. 64, laws of 1887. The presiding judge instructed the jury that " an express wagon is commonly known by us all as a four-wheeled vehicle, with a straight body, commonly hung on springs, with a foot-board, a movable seat and a dumping tail-board, a vehicle of light construction. Any of you would at once reeqgnize such, a vehicle as an express wagon. But I do not think the meaning of the statute limits the exempted vehicle to one strictly of that description.” " But I think the true intent and meaning of the legislature was to exempt to the debtor a vehicle suited and adapted to the transportation of luggage, truck, small parcels of merchandise, light country produce, and other light articles, and one that may be conveniently used for such purpose.’’ The last definition was substantially twice repeated to the jury.
Plaintiff excepted to this instruction, as also to a refusal to instruct, that if the vehicle was not usually and ordinarily known as an expi’ess wagon, it was not exempt.
Exemptions are intended to preserve to a debtor the means necessary for obtaining a livelihood in his vocation. Hence the tools necessary for his trade or occupation and a certain amount of materials and stock necessary therefor, a limited amount of household furniture, a pair of oxen, or in lieu thereof two horses or mules not exceeding a named value, are exempted. Then followed, in R. S., c. 81, § 62, clause 9, the exemption of one plough, one cart or truck wagon, and other articles specially *305needed by a farmer in his vocation ; to which was added in 1887, "one express wagon,” " the vehicles intended to correspond with the animals used, and all designed as aids to labor rather than traffic.” Smith v. Chase, 71 Maine, 166.
The defendant is a farmer. In that vocation he needs a vehicle for the transportation to market of various comparatively light products of the farm, and the return of articles used in the family, and upon the farm. No special form of construction of such vehicle was intended by the legislature. It may be open or covered. The purpose and use and adaptability to that purpose and use, was in view, instead of technical description of carriage builders. It must be one suitable and convenient for the purpose. It does not include carriages designed and mainly used for riding and traveling; but only those suitable and convenient for transporting "truck, small parcels of merchandise, light country produce, and other light articles.” Having in view the vocation of the defendant, the instruction given was definite and in accordance with the intent of the statute and the object to be accomplished and sufficiently favorable to the plaintiff.
Motion for new trial. The instructions being correct, it was for the jury to determine whether the vehicle in question was an express wagon, within the definition of that term as given by the court. They had a view of the vehicle. It was in evidence that the defendant used it for the transportation to his customers of butter, milk, eggs, potatoes and apples, the product of his farm, and transported home in it his grain, and that this was the purposes for which he used it and that he did not use it as a peddle cart. His eggs, butter and milk were delivered to regular customers. His apples and potatoes were " usually sold before I [he] brought them in and then delivered them.” These facts distinguish this case very clearly from Smith v. Chase, supra. That was a regular peddler’s cart, fitted up as a movable store. The jury found the vehicle to be an express wagon, within the definition given, and we perceive no reason for disturbing the verdict.

Exceptions and motion overruled.